

REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 31st day of July, 2007 by and among Malibu Minerals, Inc., a Nevada
corporation (the “Company”), the persons whose name appears on the signature
page attached hereto (individually a "Investor" and collectively, with all other
investors, the "Investors").


The parties hereby agree as follows:
 
1. Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York are open for the general transaction of business.
 
“Common Stock” shall mean the Company’s common stock, $.001 par value, and any
securities into which such shares may hereinafter be reclassified.
 
“Investors” shall mean the Subscribers whose name appears on the signature page
attached to the Subscription Agreement entered among the Company and each
individual Investor, and any Affiliate or permitted transferee of any Investor
who is a subsequent holder of any Warrants or Registrable Securities.


“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.


“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.
 
“Registrable Securities” shall mean the Shares sold in this Offering, 2,357,143
shares of Common Stock issued pursuant to the private placement offering
concluded on December 29, 2006, 16,582,621 shares of Common Stock issued in the
Company’s private placement offering concluded on May 29, 2007, and any other
securities issued or issuable with respect to or in exchange for Registrable
Securities; provided, that, a security shall cease to be a Registrable Security
upon (A) sale pursuant to a Registration Statement or Rule 144 under the 1933
Act, or (B) such security becoming eligible for sale by the Investors pursuant
to Rule 144(k).


“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.
 

 
 
 

--------------------------------------------------------------------------------

 

 
“Required Investors” means the Investors holding a majority of the Registrable
Securities.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Shares” means the shares of Common Stock issued pursuant to the Subscription
Agreement.
 
“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
 2. Registration.
 
2.1(a) Registration Statement. The Company shall use its best efforts to prepare
and file a Registration Statement on a form that shall (A) be available for the
sale of the Registrable Securities by the Investors and (B) comply as to form
with the requirements of the applicable form on which such Registration
Statement is filed and include all financial statements required by the SEC to
be filed therewith (the "Registration Statement") with the SEC as soon as
reasonably practicable after the Closing Date, but on or before August 27, 2007
(the “Filing Date”) to provide for the offer and sale of the Registrable
Securities and shall use its best efforts to cause the Registration Statement to
become effective under the Act no later than the earlier of (i) one hundred and
twenty (120) days after the Filing Date and (ii) the sixth (6th) business day
following the date on which the Company is notified by the SEC that such
Registration Statement will not be reviewed or is no longer subject to further
review and comments (the "Effective Date"). The Registration Statement filed
pursuant to this Section 2.1(a) may, at the Company's discretion include
securities of the Company other than the Registrable Securities; provided that,
the Company shall not include securities other than the Registrable Securities
if their inclusion will impact the Company’s ability to register the Registrable
Securities as contemplated herein. If the Company does not file the Registration
Statement by the Filing Date (the “Filing Date Requirement”), or the SEC has not
declared the Registration Statement effective by the Effectiveness Date (the
“Effective Date Requirement”), the Company will be liable to the Investors for
partial liquidated damages, in each instance, in the amount equal to the product
of (i) 0.167 and (ii) 2% of the aggregate of the Subscription Amounts, as
defined in the Subscription Agreement, for all of the Investors, and the amount
of $49,847.36 to all of the investors who participated in the Company’s private
placement offering concluded on May 29, 2007 (the “May 29, 2007 Investors”). The
Company shall be further liable to the Investors and the May 29, 2007 Investors
to the same extent for each subsequent 30 day period in which the Filing Date
Requirement or the Effective Date Requirement, as the case may be, has not been
met, subject to an overall limit of up to 15 months of partial liquidated
damages.
 
2.1(b) The Registration Statement shall cover the resale of 100% of the
Registrable Securities sold in the Offering, on an offering to be made on a
continuous basis pursuant to Rule 415; provided, however, that if 100% of the
Registrable Securities included hereunder shall equal or exceed 30% of the
issued and outstanding Common Stock of the Company (less any shares of Common
Stock held by affiliates of the Company and the holders of the Registrable
Securities) on the actual filing date of the initial Registration Statement, the
initial Registration Statement shall register a number of Registrable Securities
which is equal to 30% of the issued and outstanding shares of Common Stock of
the Company (less any shares of Common Stock held by affiliates of the Company
and the holders of the Registrable Securities) on such actual filing date minus
10,000 shares of Common Stock, and the remaining Registrable Securities shall be
subject to Section 2.1(c). In such event, the number of Registrable Securities
to be registered for each holder of the Registrable Securities shall be reduced
pro-rata among all Subscribers. (For example, in the event the Company
successfully sells the Maximum Offering amount, there are expected to be
approximately 70,010,050 shares of its Common Stock issued and outstanding (of
which 25,603,859 are currently held by its affiliates). Therefore, 30% of which
(less any shares of Common Stock held by its affiliates and the holders of the
Registrable Securities) shall amount to approximately 6,650,404 shares of its
Common Stock, and the number of Registrable Securities to be registered for each
holder and each Subscriber shall correspondingly be reduced pro-rata among all
holders of Registrable Securities; resulting in approximately 6,650,404 Shares
being registered in the initial Registration Statement.)

 
 
 

--------------------------------------------------------------------------------

 

 
 
2.1(c) If during the Effectiveness Period, the number of Shares then registered
in the initial Registration Statement as contemplated by the proviso regarding
registration of Shares in Section 2.1(b) above, is less than 100% of the number
of such Shares, then, upon the written request of Subscribers holding at least
30% of the Shares, the Company shall use its best efforts to file as soon as
reasonably practicable, an additional Registration Statement covering the resale
by the Subscribers of not less than the difference between 100% of Shares and
the number of Shares in the initial Registration Statement. Subject to the terms
of this Agreement, the Company shall use its best efforts to cause a
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof, and shall use its best efforts to
keep such Registration Statement continuously effective under the Securities Act
until all Registrable Securities covered by such Registration Statement have
been sold, or may be sold without volume restrictions pursuant to Rule 144(k),
as determined by the counsel to the Company pursuant to a written opinion letter
to such effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders (the “Effectiveness Period”).
 
2.2  Piggyback Registration.


    (a)  From and after the Closing Date and until such time as the Registrable
Securities are freely saleable under Rule 144(k) without volume limitations, if
the Company shall determine to proceed with the preparation and filing of a
Registration Statement in connection with the proposed offer and sale of any of
its securities by it or any of its security holders (other than a registration
statement on Form S-4, S-8, any successor form thereto or other limited purpose
form), the Company will give written notice of its determination to all record
Investors of the Registrable Securities at least twenty (20) days prior to
filing. Upon receipt of a written request from any such Holder within twenty
(20) days after receipt of any such notice from the Company, the Company will,
except as herein provided, cause all the Registrable Securities owned by such
Investors to be included in such Registration Statement in order to permit the
sale or other disposition by the prospective seller or sellers of the
Registrable Securities to be so registered. If any registration pursuant to this
Section 2.2 shall be underwritten in whole or in part, the Company shall cause
the Registrable Securities requested for inclusion pursuant to this Section 2.2
to be included in the underwriting on the same terms and conditions as the
securities otherwise being sold through the underwriters, except to the extent
provided in Section 2.2(b) below. In such event the right of any Holder to
registration shall be conditioned upon such underwriting and the inclusion of
such Holder's Registrable Securities in such underwriting to the extent provided
in Section 2.2(b) below. All Investors proposing to distribute their securities
through such underwriting shall (together with the Company and the other
investors distributing their securities through such underwriting) enter into an
underwriting agreement with the underwriters' representative for such offering;
provided that such holders shall have no right to participate in the selection
of the underwriters for an offering pursuant to this Section 2.2(a). The
obligation of the Company under this Section 2.2 shall be unlimited as to the
number of Registration Statements to which it applies. Notwithstanding the
foregoing, to the extent that all Registrable Securities are registered on an
effective Registration Statement on Form S-3, the Company shall not be required
to provide notice to Investors of the preparation and filing of a registration
statement in connection with the proposed nonunderwritten offer and sale of any
of its securities and the Investors shall not be entitled to include any
Registrable Securities on such registration statement.

 
 
 

--------------------------------------------------------------------------------

 

 


   (b)  In connection with an underwritten public offering for the account of
the Company, if, in the opinion of the underwriters' representative market
factors (including, without limitation, the aggregate number of shares of Common
Stock requested to be registered, the general condition of the market, and the
status of the persons proposing to sell securities pursuant to the registration)
require a limitation of the number of shares to be underwritten, the
underwriters' representative may exclude some or all Registrable Securities from
such registration and underwriting and the Company shall be obligated to include
in such Registration Statement only such limited portion of the Registrable
Securities with respect to which the Investors have requested inclusion
hereunder as the underwriters shall permit. Any exclusion of Registrable
Securities shall be made pro rata among the Investors seeking to include
Registrable Securities, in proportion to the number of Registrable Securities
sought to be included by such holder; provided, however, that the Company shall
not exclude any Registrable Securities unless the Company has first excluded all
outstanding securities, the investors of which are not contractually entitled to
inclusion of such securities in such Registration Statement or are not
contractually entitled to pro rata inclusion with the Registrable Securities;
and provided, further, however, that, after giving effect to the immediately
preceding proviso, any exclusion of Registrable Securities shall be made pro
rata with holders of other securities having the right to include such
securities in the Registration Statement. No Registrable Securities excluded
from the underwriting by reason of this Section 2.2(b) shall be included in such
Registration Statement.


3.1  Registration Procedures. If and whenever the Company is required by the
provisions of Sections 2.1 or 2.2 to effect the registration of Registrable
Securities under the Securities Act, the Company will:


(a)  use its best efforts to cause such a Registration Statement to become and
remain effective for a period of two (2) years; provided, however, that any
Registration Statement filed pursuant to Section 2.2 may be kept effective for
such lesser period of time until which all Registrable Securities included
thereunder are freely saleable (without restriction, except with regard to
Registrable Securities held by persons deemed to be "affiliates" of the Company)
or have been disposed of pursuant to a registration statement or all transfer
restrictions or legends have otherwise been removed;

 
 
 

--------------------------------------------------------------------------------

 



(b)  prepare and file with the SEC such amendments to such Registration
Statement and supplements to the prospectus contained therein as may be
necessary to keep such Registration Statement effective for the period of time
described in paragraph (a) above;


(c)  furnish to the Investors participating in such registration such reasonable
number of copies of such Registration Statement, preliminary prospectus, final
prospectus and such other documents as such underwriters or selling shareholders
may reasonably request in order to facilitate the public offering of such
securities;


(d)  use its best efforts to register or qualify the securities covered by the
Registration Statement under such state securities or blue sky laws of such
jurisdictions as such participating Investors may reasonably request in writing
within twenty (20) days following the original filing of such Registration
Statement, except that the Company shall not for any purpose be required to
execute a general consent to service of process or to qualify to do business as
a foreign corporation in any jurisdiction wherein it is not so qualified;
 
(e)  in the event that a registration involves an underwritten offering, enter
into and perform its obligations under an underwriting agreement, in usual and
customary form, including, without limitation, customary indemnification and
contribution obligations, with the managing underwriter or such offering;
 
(f)  notify the Investors participating in such registration, promptly, and in
no event later than two (2) business days after, the Registration Statement has
become effective or a supplement to any prospectus forming a part of the
Registration Statement has been filed;
 
(g)  notify such Investors promptly of any request by the SEC for the amending
or supplementing the Registration Statement or prospectus or for additional
information;
 
(h)  notify such Investors promptly of the Company's reasonable determination
that a post-effective amendment to a Registration Statement or prospectus would
be appropriate;
 
(i)  prepare and file with the SEC, promptly upon the request of any such
Investors, any amendments or supplements to the Registration Statement or
prospectus which, in the opinion of counsel for such Investors (and concurred in
by counsel for the Company), is required under the Securities Act or the rules
and regulations thereunder in connection with the distribution of the
Registrable Securities;
 
(j)  prepare and promptly file with the SEC and promptly notify such Investors
of the filing of such amendment or supplement to the Registration Statement or
prospectus as may be necessary to correct any statements or omissions if, at the
time when a prospectus relating to such securities is required to be delivered
under the Securities Act, any event shall have occurred as the result of which
any such prospectus or any other prospectus as then in effect would include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances in which they
were made, not misleading;

 
 
 

--------------------------------------------------------------------------------

 
 
(k)  advise such Investors, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the SEC suspending the
effectiveness of the Registration Statement or the initiation or threatening of
any proceeding for that purpose and promptly use its best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued;


  (l)  at the request of Investors of a majority of the Registrable Securities
included in the Registration Statement, furnish to the underwriters or selling
shareholders on the date that the Registrable Securities are delivered to
underwriters for sale in connection with a registration pursuant to this
Agreement (i) an opinion, dated such date, of the counsel representing the
Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering, addressed
to the underwriters and (ii) a letter dated such date, from the independent
certified accountants of the Company, in form an substance as is customarily
given by independent certified public accountants to underwriters in an
underwritten public offering, addressed to the underwriters;


  (m)  make available for inspection by any underwriters participating in an
offering covering Registrable Securities, and the counsel, accountants or other
agents retained by any such underwriter, all pertinent financial and other
records, corporate documents, and properties of the Company, and cause the
Company's officers, directors and employees to supply all information reasonably
requested by any such underwriters in connection with such offering;


  (n)  to the extent the Registration Statement is not filed on Form SB-2,
convert such Registration Statement to Form SB-2 as soon as reasonably
practicable following the Company becoming eligible to register securities on
Form SB-2;


   (o)  if the Common Stock is then listed on a national securities exchange,
cause the Registrable Securities to be listed on such exchange, or if reported
on Nasdaq, to be reported on Nasdaq;


  (p)  provide a transfer agent and registrar, which may be a single entity, for
the Registrable Securities not later than the effective date of the Registration
Statement in which Registrable Securities are included; and


  (q)  comply with all applicable rules and regulations of the Commission and
make generally available to its security holders earning statements satisfying
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder no
later than forty five (45) days after the end of any twelve (12) month period
(or ninety (90) days after the end of any twelve (12) month period if such
period is a fiscal year) commencing on the first day of the first fiscal quarter
of the Company, after the effective date of the Shelf Registration Statement,
which statements shall cover said twelve (12) month period.

 
 
 

--------------------------------------------------------------------------------

 



3.2  Expenses.  With respect to each inclusion of Registrable Securities in a
Registration Statement pursuant to Sections 2.1 and 2.2 hereof, the fees, costs
and expenses of registration to be borne by the Company shall include, all
registration, filing, and NASD fees; printing expenses, fees and disbursements
of counsel and accountants for the Company; all legal fees and disbursements and
other expenses of complying with state securities or blue sky laws of any
jurisdictions in which the securities to be offered are to be registered and
qualified. Fees and disbursements of counsel and accountants for the selling
security Investors shall be borne by the selling security Investors, and
security Investors participating in such registration shall bear their pro rata
share of the underwriting discounts and commissions and transfer taxes. If NASD
Rule 2710 or any similar rule requires any broker-dealer to make a filing prior
to executing a sale of Registrable Securities, the Company shall make an Issuer
Filing with the NASD Corporate Financing Department pursuant to NASD Rule 2710
and respond within five (5) business days to any comments received from the NASD
in connection therewith.


4. Certain Obligations of Investors


   (a)  Each Holder agrees that, upon receipt of any notice from the Company of
the happening of (i) any event of the kind described in 3.1(g), 3.1(h), 3.1(i),
3.1(j) or 3.1(k) hereof, or (ii) a determination by the Company's Board of
Directors that it is advisable to suspend use of the prospectus for a discrete
period of time due to pending corporate developments such as negotiation of a
material transaction which the Company, in its sole discretion after
consultation with legal counsel, determines it would be obligated to disclose in
the Registration Statement, which disclosure the Company believes would be
premature or otherwise inadvisable at such time or would have a material adverse
effect on the Company and its stockholders, such Holder will forthwith
discontinue disposition of such Registrable Securities covered by the
Registration Statement or prospectus until such Holder's receipt of the copies
of the supplemented or amended prospectus contemplated by Section 3.1 hereof, or
until such Holder is advised in writing by the Company that the use of the
applicable prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus. The period of time in which the use of a
prospectus or Shelf Registration Statement is so suspended shall be referred to
as a "Black-Out Period." The Company agrees to so advise such Holder promptly of
the commencement and termination of any such Black-Out Period, and the Holder
agrees to keep the fact of such Black-Out Period confidential. The Company shall
not impose a Black-Out Period under this Section 4 for more than thirty (30)
consecutive days and not more than twice in any given twelve (12) month period;
provided, that at least ninety (90) days must pass between Black-Out Periods.
Notwithstanding the foregoing, the Company may suspend the effectiveness of any
Registration Statement if the SEC rules and regulations prohibit the Company
from maintaining the effectiveness of a Shelf Registration because its financial
statements are stale at a time when its fiscal year has ended or it has made an
acquisition reportable under Item 2 of Form 8-K or any other similar situation
until the earliest time in which the SEC would allow the Company to re-effect a
Registration Statement (provided that the Company shall use its reasonable best
efforts to cure any such situation as soon as possible so that the Registration
Statement can be made effective at the earliest possible time). The Company
shall not effect a Black-Out Period unless the Company also institutes such
Black-Out Period against sales under any Registration Statements on Form S-8 or
any other registration statement that the Company has on file with the SEC at
such time. Notwithstanding the foregoing, the Company undertakes and covenants
that until the first to occur of (i) the end of two hundred and seventy (270)
days following the Closing of the Private Placement Offering, or (ii) the date
that all the Shares have been resold pursuant to a registration statement or
Rule 144, the Company will not take any action, including, without limitation,
entering into any acquisition, share exchange or sale or other transaction that
could have the effect of delaying the effectiveness of any pending Registration
Statement, requiring a post-effective amendment to be filed or causing a
post-effective amendment to a Registration Statement to not be declared
effective or for a Holder not to be able to effect sales for a period of fifteen
(15) or more days.

 
 
 

--------------------------------------------------------------------------------

 

 


(b)  In connection with the registration of the Registrable Securities, each of
the Investors shall have the following obligations:


  (i)  It shall be a condition precedent to the obligations of the Company to
take any action pursuant to this Agreement with respect to each Holder that such
Holder shall furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended methods of disposition of
such securities as shall be reasonably required to effect the registration of
the Registrable Securities and shall execute such documents in connection with
such registration as the Company may reasonably request. At least fifteen (15)
days prior to the first anticipated filing date of the Registration Statement,
the Company shall notify each Holder of the information the Company requires
from each such Holder (the "Requested Information") if it elects to have any of
his Registrable Securities included in the Registration Statement. If within
seven (7) days of the filing date the Company has not received the Requested
Information from a Holder (a "Non-Responsive Holder"), then the Company may file
the Registration Statement without including Registrable Securities of such
Non-Responsive Holder.


  (ii)  Each Holder participating in an underwritten offering agrees to
cooperate with the Company in connection with the preparation and filing of any
Registration Statement hereunder, unless each Holder has notified the Company in
writing of its election to exclude all of its Registrable Securities from the
Registration Statement.


  (iii)  In the event Investors holding a majority in interest of the
Registrable Securities being sold pursuant to the Registration Statement select
underwriters for the offering, each Holder agrees to enter into and perform its
obligations under an underwriting agreement, in usual and customary form,
including, without limitation, customary indemnification and contribution
obligations and market stand-off obligations, with the managing underwriter of
such offering and to take such other actions as are reasonably required in order
to expedite or facilitate the disposition of the Registrable Securities being
sold, unless such Holder has notified the Company in writing of its election to
exclude all of his Registrable Securities from the Registration Statement.
5.1  Indemnification by the Company. To the extent permitted by law, the Company
will indemnify and hold harmless each holder of Registrable Securities which are
included in a Registration Statement pursuant to the provisions of Sections 2.1
and 2.2 hereof, such Holder's directors and officers, and any underwriter (as
defined in the Securities Act) for such holder and each person, if any, who
controls such holder or such underwriter within the meaning of the Securities
Act, from and against, and will reimburse such holder and each such underwriter
and controlling person with respect to, any and all loss, damage, liability,
cost and expense to which such holder or any such underwriter or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, damages, liabilities, costs or expenses are caused by any untrue
statement or alleged untrue statement of any material fact contained in a
Registration Statement, any prospectus contained therein or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading; provided, however, that the Company will not be
liable in any such case to the extent that any such loss, damage, liability,
cost or expenses arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
written information furnished by such holder, such underwriter or such
controlling person specifically for use in the preparation thereof; provided,
however, that the indemnity agreement set forth herein shall not apply (i) to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the prior consent of the Company or (ii)
with respect to any preliminary prospectus, if the untrue statement or omission
of material fact contained in such preliminary prospectus was corrected in an
amended prospectus and the Company has provided notice of such amendment to each
Investor pursuant to Section 3.1 hereof.

 
 
 

--------------------------------------------------------------------------------

 

 


5.2  Indemnification by the Investors. Each holder of Registrable Securities
included in a registration pursuant to the provisions of Sections 2.1 and 2.2
hereof will indemnify and hold harmless the Company, its directors and officers,
any controlling person and any underwriter from and against, and will reimburse
the Company, its directors and officers, any controlling person and any
underwriter with respect to, any and all loss, damage, liability, cost or
expense to which the Company or any controlling person and/or any underwriter
may become subject under the Securities Act or otherwise, insofar as such
losses, damages, liabilities, costs or expenses are caused by any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement, any prospectus contained therein or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was so made in reliance upon and in strict conformity with
written information furnished by or on behalf of such Holder specifically for
use in the preparation thereof and provided further, that the maximum amount
that may be recovered from any holder shall be limited to the net amount of
proceeds received by such Holder from the sale of the Registrable Securities.


5.3  Indemnification Procedure. Promptly after receipt by an indemnified party
under this Section 5 of a notice of the commencement of any action (including
any governmental action) such indemnified party will, if a claim in respect
thereof is to be made against any indemnifying party hereunder, deliver to the
indemnifying party a written notice of the commencement thereof. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Section 5 only to the extent
prejudicial to its ability to defend such action, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to an indemnified party otherwise than under this Agreement.
The indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the parties; provided, however, that an indemnified
party shall have the right to retain its own counsel, with the reasonable fees
and expenses to be paid by the indemnifying party, if in the reasonable
determination of counsel for the indemnifying party, representation of such
indemnified party by the counsel obtained by the indemnifying party would be
inappropriate due to actual or potential conflicting interests between such
indemnified party and any other party represented by such counsel in such
proceeding. After notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party pursuant to the provisions of paragraph
5.1 or 5.2 above for any legal or other expense subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation, unless (i) the indemnified party shall have employed
counsel in accordance with the provisions of the preceding sentence, (ii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after the notice of the commencement of the action or (iii) the
indemnifying party has authorized in writing the employment of counsel for the
indemnified party at the expense of the indemnifying party.

 
 
 

--------------------------------------------------------------------------------

 



5.4  Contribution. To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 5 hereof to the extent permitted by law, provided that (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification pursuant to the provisions of Section 5 hereof,
(ii) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
such fraudulent misrepresentation, and (iii) contribution by any seller of
Registrable Securities shall be limited to the net amount of proceeds received
by such seller from the sale of such Registrable Securities.


6.1  Assignable Rights.  The rights with respect to the Registrable Securities
under this Agreement shall, in addition to being for the benefit of the parties
hereto, be for the benefit of and enforceable by a transferee of the Registrable
Securities, provided that the Company is furnished with written notice of the
name and address of such transferee or assignee with respect to which such
registration rights are being assigned, such notice provides a written agreement
for the transferee or assignee to be bound by the terms and provisions of this
Agreement and the Purchase Agreement and such assignment or transfer is in
accordance with and permitted by applicable Federal and state securities laws
and the terms of the Purchase Agreement, including Section 2.1(f) thereof. The
obligations of the Company contained in this Agreement shall be binding upon any
successor to the Company and continue to be in effect with respect to any
securities issued by any successor to the Company in substitution or exchange
for any Registrable Securities.

 
 
 

--------------------------------------------------------------------------------

 



6.2 Reports Under Exchange Act. With a view to making available to the Investors
of Registrable Securities the benefits of Rule 144 and any other rule or
regulation of the SEC that may at any time permit the Investors of the
Registrable Securities to sell any of the Registrable Securities to the public
without registration, the Company agrees to apply its best efforts to:


  (a)  make and keep public information available, as those terms are understood
and defined in Rule 144, at all times;


  (b)  file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act;


  (c)  furnish to each holder of Registrable Securities, forthwith upon request
(i) a written statement by the Company that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company and (iii) such other information
as may be reasonably requested in availing the Investors of any Registrable
Securities of any rule or regulation of the SEC which permits the
selling of any such securities without registration; and


  (d)  direct its counsel to issue an appropriate legal opinion instructing the
Company's transfer agent to remove the legend with respect to such Registrable
Securities, subject to Investor providing any documentation reasonably requested
by the Company or its counsel for review in connection with such request.


7. Miscellaneous.


(a)  Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Investors. The Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Investors.
 
(b)  Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.
 
(c)  Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 

 
 
 

--------------------------------------------------------------------------------

 

(d)  Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.
 
(e)  Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(f)  Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.
 
(g)  Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
 
(h)  Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
(i)  Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with the laws of the
State of Nevada without regard to the choice of law principles thereof. Each of
the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of Nevada for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
Each of the parties hereto irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court. Each party hereto irrevocably waives any objection to the laying of venue
of any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 
 

       The Company: Malibu Minerals, Inc.  
   
   
  By:   /s/   

--------------------------------------------------------------------------------

Paul Gothard
Chief Financial Officer
   

    

       The Investors:   Print Name of Holder  
   
   
  By:   /s/   

--------------------------------------------------------------------------------

Name:
Title:  
   






                  
